EXHIBIT 10.12
 
MUTUAL EASEMENT AGREEMENT
 


 
This Mutual Easement Agreement (this “Easement Agreement”) is made as of the
31st day of March, 2009, among SemCrude, L.P. (“SemCrude”), and SemGroup Energy
Partners, L.L.C. (“SGLLC”), and SemGroup Crude Storage, L.L.C. (“Storage” and
together with SGLLC, “SGLP”).
 
WITNESSETH
 
Whereas, SemCrude, SemGroup, L.P., SemMaterials, L.P. and SemManagement, L.L.C.
and SemGroup Energy Partners, L.P., SGLLC, SemGroup Crude Storage, L.L.C.,
SemPipe G.P., L.L.C., SemPipe, L.P., SemMaterials Energy Partners, L.L.C. and
SGLP Asphalt, L.L.C. have entered into a Master Agreement, dated as of the date
hereof (the “Master Agreement”); and
 
Whereas, the parties own certain real estate in Payne County, Oklahoma, located
within and adjacent to a multi-owner crude oil storage and terminal facility
(the “Facility”) located in Cushing, Oklahoma, commonly known as the Cushing
Terminal Facility, and consisting of three parts commonly known as “Cushing
North”, “Cushing Central” and “Cushing South”; and
 
Whereas, SemCrude owns the real estate described on the Exhibit A attached
hereto (less and except the 20.25 acre tract owned by Storage and described on
the Exhibit B attached hereto), located within the Cushing North portion of the
Facility (the “SemCrude Property”); and
 
Whereas, SGLLC owns the real estate described on the Exhibit B attached hereto,
other than the 20.25 acre tract, and Storage owns the 20.25 acre tact described
on said Exhibit B, all located within the Cushing North portion of the Facility
(collectively, the “SGLP North Property”); and
 
Whereas, SGLLC also owns the real estate described on the Exhibit C attached
hereto, located within the Cushing Central portion of the Facility (the “SGLP
Central Property”); and
 
Whereas, SGLLC also owns the real estate described on the Exhibit D attached
hereto, located within the Cushing South portion of the Facility (the “SGLP
South Property”); and
 
Whereas, the SemCrude Property and the SGLP North Property are generally
depicted, together with existing and certain planned crude oil storage tanks,
buildings, pipelines, LACTs, manifolds, meters, water and utility equipment,
berms, ponds, fencing and other improvements and related equipment (whether
depicted or not) (collectively, whether owned by SemCrude or SGLP, the
“Improvements”), on the Exhibits E-1 and E-2 attached hereto; and
 
 

--------------------------------------------------------------------------------

 
 
Whereas, the parties, together with other signatories thereto, have entered into
a certain Shared Services Agreement as of even date herewith (the “SSA”), which
SSA addresses certain activities on the Cushing North portion of the Facility
and other matters.
 
Now, Therefore, for and in consideration of the covenants and grants of rights
granted hereunder, the parties hereto mutually agree to the grant of mutually
beneficial easements across each of their properties, for the benefit of the
other, as follows:
 
1.  
Grant of Easement for Access for Shared Services.  Each of the parties hereto
grants to the other a non-exclusive easement for access to and from, under, over
and across the SemCrude Property, the SGLP North Property, the SGLP Central
Property and the SGLP South Property, as the case may be, as reasonably needed
or desirable in order to perform its obligations under and in compliance with
the terms and requirements of the SSA, together with such recipient’s
representatives, engineers, consultants and contractors (collectively,
“Representatives”).

 
2.  
Grant of Easement for SemCrude Facility Improvements.  SGLP, as grantor, hereby
grants to SemCrude, as grantee, a non-exclusive easement for SemCrude’s
Improvements as presently located or to be located on the SGLP North Property
and for such Improvements, including without limitation the right to add foam
lines, water lines and electrical power lines for the benefit of grantor and
grantee’s equipment and systems, to reconfigure the North Extension Manifold in
order to split its output capacity to serve SGLP and SemCrude tanks
individually, together with replacements thereof made from time to time,
together with a non-exclusive easement for access to and from, under, over and
across, the SGLP North Property, to construct, install, bury, maintain, connect,
operate, use, inspect, test, remove, change and replace said Improvements.

 
3.  
Grant of Easement for SGLP Facility Improvements.  SemCrude, as grantor, hereby
grants to SGLP, as grantee, a non-exclusive easement for SGLP’s Improvements as
presently located or to be located on the SemCrude Property and for such
Improvements, together with replacements thereof made from time to time,
together with a non-exclusive easement for access to and from, under, over and
across, the SemCrude Property, to construct, install, bury, maintain, connect,
operate, use, inspect, test, remove, change and replace said Improvements.

 
4.  
Grant of Easement for SemCrude See Line Pipeline.  SGLP, as grantor, hereby
grants to SemCrude, as grantee, a non-exclusive easement for the See Line
Pipeline presently located on the SGLP South Property which connects to SGLP’s
tanks at Cushing South, to remain in its current location, together with
replacements thereof made from time to time, together with a non-exclusive
easement for access to and from, under, over and across, the SGLP South
Property, to construct, install, bury, maintain, connect, operate, use, inspect,
test, remove, change and replace said pipeline.

 
 
2

--------------------------------------------------------------------------------

 
5.  
Grant of Easement for Additional Pipeline Rights to SemCrude.  To the extent
permitted by the applicable easement, right-of-way, lease or license agreement
granted by third party(ies) in favor of SGLP within and between Cushing North,
Cushing Central and Cushing South (the “SGLP Easements”), SGLP, as grantor,
hereby grants to SemCrude, as grantee, a non-exclusive easement to construct
pipelines and related equipment within the SGLP Easements, to construct,
install, bury, maintain, connect, operate, use, inspect, test, remove, change
and replace pipelines, together with a non-exclusive easement for access to and
from, under, over and across, the underlying land, subject, in each instance to
the following terms and conditions: (i) the grant of rights hereunder shall be
subject to all terms and conditions of the SGLP Easements, (ii) SemCrude shall
pay all costs and expenses, and fees and charges imposed by third parties, of
all kinds associated with its use of such SGLP Easements, and (iii) SGLP shall
have the right to prohibit the installation of SemCrude’s pipelines or equipment
if such pipelines or equipment would materially interfere with SGLP’s pipelines
or equipment located within the SGLP Easements, as reasonably determined by
SGLP.  SemCrude shall notify SGLP in writing in the event SemCrude elects to
exercise its rights under this Section, in which event SGLP shall provide to
SemCrude a copy of the underlying muniment of title evidencing the applicable
SGLP Easement (or applicable portions or summaries thereof if subject to
limitations on disclosure) and the parties shall cooperate in good faith in the
determination of the location and depth of such pipeline and related equipment
and the construction schedule therefor, and SGLP shall cooperate, at no cost or
expense to SGLP, in the obtaining of any consents required from the underlying
grantor (it being agreed that SemCrude shall bear the cost and expense of
obtaining all such consents).

 
6.  
Agreement to Grant Easement for Future See Line Pipeline.  SGLP, as grantor,
agrees to allow SemCrude to construct a new See Line pipeline over and across
and underground on the SGLP North Property to connect to Tank 1007,
substantially in the location designated therefor on Exhibit E-1. Upon
commencement of the construction thereof, such future See Line pipeline shall be
an Improvement hereunder for all purposes.  SemCrude shall notify SGLP in
writing in the event SemCrude elects to construct such pipeline, and the parties
shall cooperate in good faith in the determination of the location of such
pipeline and the construction schedule therefor.  Upon completion of such
construction, SemCrude shall deliver to SGLP a revised Exhibit E-1 showing the
as-built location of the See Line pipeline, in form satisfactory to both
parties.

 
7.  
Agreement to Grant Easement for Future 20-Inch Pipeline.   SGLP, as grantor,
agrees to allow SemCrude to construct a new 20-inch pipeline with related
equipment (the “20-Inch Pipeline”) over and across and underground on any
property within the Facility owned by SGLP in a location to be mutually
determined by SGLP and SemCrude, and to grant to SemCrude a non-exclusive
easement to construct, install, bury, maintain, connect, operate, use, inspect,
test, remove, change and replace the 20-Inch Pipeline, for the purpose of
connecting SemCrude’s operations at the Cushing North portion of the Facility to
terminal facilities located in the Cushing South portion of the Facility.  Upon
commencement of the construction thereof, such 20-Inch Pipeline shall be an
Improvement hereunder for all purposes.  SemCrude shall notify SGLP in writing
in the event SemCrude elects to construct the 20-Inch Pipeline, and the parties
shall cooperate in good faith in the determination of the location of such
pipeline and the construction schedule therefor.  Upon completion of such
construction, SemCrude shall deliver to SGLP a revised Exhibit E-1 showing the
as-built location of the 20-Inch Pipeline, , in form satisfactory to both
parties.

 
 
3

--------------------------------------------------------------------------------

 
8.  
Grant of Easement for Additional Pipeline Rights to SGLP.  To the extent
permitted by the applicable easement, right-of-way, lease or license agreement
granted by third party(ies) in favor of SemCrude with respect to the 20-Inch
Pipeline on property other than property owned by SGLP, SemCrude, as grantor,
hereby grants to SGLP, as grantee, a non-exclusive easement to construct,
install, bury, maintain, connect, operate, use, inspect, test, remove, change
and replace pipelines and related equipment within any easement rights held by
SemCrude within the Facility for SemCrude’s 20-Inch Pipeline, together with a
non-exclusive easement for access to and from, under, over and across, the
underlying land, subject, in each instance to the following terms and
conditions: (i) the grant of rights hereunder shall be subject to all terms and
conditions of the grant of right-of-way or easement or lease or license by which
SemCrude holds its interest, (ii) SGLP shall pay all costs and expenses ,and
fees and charges imposed by third parties, of all kinds associated with its use
of such right-of-way, easement, lease or license, and (iii) SemCrude shall have
the right to prohibit the installation of SGLP’s pipelines or equipment if such
pipelines or equipment would materially interfere with SemCrude’s pipelines or
equipment located within such right-of-way or easement or lease or license
area.  SGLP shall notify SemCrude in writing in the event SGLP elects to
exercise its rights under this Section, in which event SemCrude shall provide to
SGLP a copy of the underlying muniment of title evidencing the applicable
right-of-way, easement, lease or license and the parties shall cooperate in good
faith in the determination of the location of such pipeline and the construction
schedule therefor, and SemCrude shall cooperate, at no cost or expense to
SemCrude, in the obtaining of any consents required from the underlying grantor
(it being agreed that SGLP shall bear the cost and expense of obtaining all such
consents).

 
9.  
Agreement to Grant Easement for SGLP Pipeline.  SemCrude, as grantor, agrees to
allow SGLP to construct a new pipeline with related equipment (the “SGLP
Pipeline”) over and across and underground on any property within the Facility
owned by SemCrude in a location to be mutually determined by SGLP and SemCrude,
and to grant to SGLP a non-exclusive easement to construct, install, bury,
maintain, connect, operate, use, inspect, test, remove, change and replace the
SGLP Pipeline, for the purpose of connecting SGLP’s operations at the Cushing
Central portion of the Facility to terminal facilities located in the Cushing
North portion of the Facility.  Upon commencement of the construction thereof,
such SGLP Pipeline shall be an Improvement hereunder for all purposes.  SGLP
shall notify SemCrude in writing in the event SGLP elects to construct the SGLP
Pipeline, and the parties shall cooperate in good faith in the determination of
the location of such pipeline and the construction schedule therefor.  Upon
completion of such construction, SGLP shall deliver to SemCrude a revised
Exhibit E-1, showing the as-built location of the SGLP Pipeline, in form
satisfactory to both parties.

 
 
4

--------------------------------------------------------------------------------

 
10.  
Conditions of Operations.  Each party hereto, in the exercise of its easement
rights across the property of the other party hereunder, agrees as follows:

 
A.
All uses of the grantor’s property are made at the risk of the grantee.  Each
grantee shall, and shall cause all of its Representatives to, comply with work
safety rules, regulations, instructions and scheduling concerning the use of the
grantor’s property.  Any construction hereunder shall be done at the sole risk
of the party having such construction done, and not at the grantor’s
risk.  Except to the extent covered in the SSA (in which event the SSA shall
govern), each grantor and grantee shall keep and maintain the Improvements of
such grantor or grantee in good condition and repair, and shall make all
repairs, replacements and renewals, foreseen and unforeseen, ordinary or
extraordinary, in order to maintain the same in such state of condition and
repair.

 
B.
Each party as grantee shall operate and maintain its Improvements located on the
property of the grantor, and the exercise of the easements rights by the grantee
thereof hereunder shall be, without undue interference with the operations of
the grantor, or its tenants, licensees, guests, or invitees.  Except to the
extent covered in the SSA (in which event the SSA shall govern), each such
grantee shall, at its sole cost and expense, promptly repair and restore any and
all damage to the property of grantor, including, without limitation, damage to
any improvements located on such property, caused by the exercise of such
easement rights by such grantor.  If such repair and/or restoration is not
carried out within a reasonable period after the date such damage is caused, the
applicable grantor shall have the right to cause such repair and/or restoration
to be made, and the applicable grantee shall, upon written demand therefor by
such grantor, reimburse grantor for all of its fees, costs and expenses
(including, without limitation, reasonable attorneys’ fees and court costs)
incurred in making or related to such repair and/or restoration.

 
C.
Each party shall cause its operations and construction hereunder and the use of
the other’s property to be in compliance with all applicable laws, statutes,
regulations, rules, zoning laws, environmental laws, health and safety laws, and
any other federal, state or local codes and ordinances applicable to the party,
its business, operations, improvements and equipment, and the property affected
thereby.  Each party shall conduct its operations on the property of the other
in a good and workmanlike manner, exercising reasonable skill, care and
diligence in performing the same, consistent in all material respects with
prudent industry practices.

 
 
5

--------------------------------------------------------------------------------

 
D.           In the event either party is in default of its obligations
hereunder, the other party shall notify the defaulting party in writing thereof,
providing reasonable detail of such default for proper identification, and the
grantee shall have thirty days to cure such default; provided, that if the
defaulting party shall commence to cure such default within twenty days of
receipt of such notice, and shall proceed to cure such default with due
diligence, the defaulting party shall have a period of up to ninety days to
complete such cure.  Notwithstanding the foregoing, if any operation of a party
hereto constitutes a present danger to life or property, the party responsible
for such condition shall immediately cause the cure of such condition, including
as necessary termination of operation of the Improvements causing such
condition, until the condition is resolved.  Each party shall be entitled to
receive injunctive or similar relief to enjoin any default.  Each party grants
to the other party the right to enforce the grants of easement rights herein by
specific performance.  Any partial release of any easement rights granted herein
shall not affect any other easement rights granted herein.
 
E.           Each grantor and grantee shall keep in effect, at their respective
sole cost and expenses, reasonably satisfactory comprehensive general liability
insurance covering their respective properties and the easement rights granted
hereunder with maximum limits of liability of not less than $1,000,000 for
bodily injury of death to one person, or to any group of persons as a result of
one accident, and $1,000,000 for property damage.  Each party shall name the
applicable other party as an additional insured and furnish such other party
with certificates of current policies, and upon expiration thereof, renewal
certificates, evidencing such insurance.
 
F.           Each grantor shall pay all real estate taxes and assessments that
shall be due and payable on its property prior to delinquency.
 
G.           Nothing contained herein shall be construed or deemed to constitute
a dedication, express or implied, of any real property to or for any public use
or purpose whatsoever.
 
 
6

--------------------------------------------------------------------------------

 
11.  
No Representation.  EACH GRANTEE ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS EASEMENT AGREEMENT, THE EASEMENTS GRANTED
TO IT HEREUNDER ARE BEING GRANTED TO SUCH GRANTEE “AS IS, WHERE IS, AND WITH ANY
AND ALL FAULTS AND PATENT AND LATENT DEFECTS” AND GRANTOR HAS NOT MADE, DOES NOT
MAKE, AND SPECIFICALLY DISCLAIMS ANY REPRESENTATION, PROMISE, COVENANT,
AGREEMENT, GUARANTY OR WARRANTY OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, OR
ARISING BY OPERATION OF LAW, AS TO THE QUANTITY, QUALITY, CONDITION, SUITABILITY
OR HABITABILITY OF ANY OF THE LAND UNDERLYING ANY OF THE EASEMENT RIGHTS GRANTED
TO SUCH GRANTEE HEREIN FOR ANY PURPOSE WHATSOEVER, INCLUDING WITHOUT LIMITATION,
SOIL CONDITIONS, AVAILABILITY OF UTILITIES, DRAINAGE, ZONING LAWS, ENVIRONMENTAL
LAWS, OR ANY OTHER FEDERAL, STATE OR LOCAL STATUTES, CODES, REGULATIONS OR
ORDINANCES.  EACH GRANTEE ALSO ACKNOWLEDGES AND AGREES THAT IT IS THE GRANTEE'S
OBLIGATION TO INSPECT AND INVESTIGATE THE LAND SUBJECT TO THE EASEMENT RIGHTS
GRANTED HEREIN TO DETERMINE WHETHER SUCH LAND IS ADEQUATE TO ENABLE THE GRANTEE
TO MAKE THE USE THEREOF INTENDED HEREIN AND FURTHER IT SHALL BE THE GRANTEE'S
OWN DETERMINATION WITH RESPECT TO THE SUITABILITY OF THE LAND, INCLUDING,
WITHOUT LIMITATION, WITH RESPECT TO SOIL CONDITIONS, AVAILABILITY OF UTILITIES,
DRAINAGE, ZONING LAWS, ENVIRONMENTAL LAWS, AND ANY OTHER FEDERAL, STATE OR LOCAL
STATUTES, CODES REGULATIONS OR ORDINANCES.  EACH GRANTEE ACKNOWLEDGES THAT THE
DISCLAIMERS, AGREEMENTS AND OTHER STATEMENTS SET FORTH IN THIS PARAGRAPH ARE AN
INTEGRAL PORTION OF THIS EASEMENT AGREEMENT.

 
12.  
Testing.  EACH GRANTEE MUST OBTAIN THE GRANTOR’S PRIOR APPROVAL FOR THE
PERFORMANCE OF ANY INVASIVE OR INTRUSIVE SOIL, GEOLOGICAL, GEOTHERMAL OR OTHER
PHYSICAL TESTING OF ANY KIND, INCLUDING WITHOUT LIMITATION ENVIRONMENTAL
TESTING, RECOMMENDED BY SUCH GRANTEE’S ENGINEERS OR REQUIRED BY SUCH GRANTEE’S
MORTGAGEES.  ANY REQUEST BY A GRANTEE TO PERFORM INVASIVE TESTING AT ANY SITE ON
THE GRANTOR’S PROPERTY MUST BE ACCOMPANIED BY A SUMMARY OF THE PROPOSED SCOPE OF
WORK OR THE ENGINEER’S PROPOSAL.  A GRANTEE SHALL NOT INTERFERE UNREASONABLY
WITH THE OPERATION OF THE FACILITIES LOCATED ON THE GRANTOR’S PROPERTY THAT IS
SUBJECT TO ITS INSPECTION OR TESTING AND SHALL COORDINATE ALL OF ITS ACTIVITIES
AND THOSE OF ITS ENGINEERS, REPRESENTATIVES, CONSULTANTS AND AGENTS WITH THE
GRANTOR TO MINIMIZE POSSIBLE INTERFERENCE WITH SUCH FACILITIES OR THEIR
OPERATION.  EACH GRANTEE SHALL PROMPTLY RESTORE ANY AREA OF THE GRANTOR’S
PROPERTY THAT IS DISTURBED IN THE COURSE OF GRANTEE’S TESTING OR USE TO THE
CONDITIONS EXISTING PRIOR TO ANY TESTS CONDUCTED BY SUCH GRANTEE OR ITS
REPRESENTATIVES OR TO THE CONDITIONS EXISTING PRIOR TO ANY USE MADE BY SUCH
GRANTEE OR ITS REPRESENTATIVES.

 
 
7

--------------------------------------------------------------------------------

 
13.  
INDEMNIFICATION.  EACH GRANTEE AGREES TO INDEMNIFY, DEFEND, AND HOLD GRANTOR
HARMLESS FROM AND AGAINST ANY CLAIM MADE AGAINST GRANTOR AND/OR GRANTOR’S
REPRESENTATIVES FOR ANY LOSS OR DAMAGE INCLUDING PROPERTY DAMAGE AND DEATH OR
BODILY INJURY, SUFFERED BY GRANTOR OR ANY OF ITS REPRESNTATIVES AS A RESULT OF
SUCH GRANTEE’S INSPECTIONS, SAMPLING OR TESTING AND GRANTEE’S USE OF THE
EASEMENTS GRANTED TO IT HEREIN.  THE FOREGOING INDEMNIFICATION OBLIGATIONS OF
THE PARTIES SHALL SURVIVE ANY SALE OF PROPERTY BY EITHER PARTY AND SHALL SURVIVE
ANY EXPIRATION OR TERMINATION OF ANY OF THE EASEMENT RIGHTS GRANTED HEREUNDER
FOR ACTIONS ACCRUING DURING THE TERM HEREOF.

 
14.  
WAIVER OF LIABILITY.  EXCEPT FOR THE PARTIES’ INDEMNIFICATION OBLIGATIONS WITH
RESPECT TO CLAIMS OF THIRD PARTIES,  THE PARTIES’ LIABILITY FOR DAMAGES
HEREUNDER IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY, AND NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, OR
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN
TORT, CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR
THE TERMINATION OF THIS EASEMENT AGREEMENT.

 
15.  
Termination.  Any grantee may terminate and abandon any of its easement rights
granted hereunder, by written notice to the other party, and such termination
and abandonment shall be irrevocable and effective as of the date set forth in
such notice.  The party so terminating its rights hereunder shall have removed
its Improvements from the other party’s property prior to such termination and
shall repair and restore the land disturbed by such removal.  If the terminating
party has not removed its Improvements on or prior to the effective date of such
termination, such Improvements shall become the property of the applicable
grantor, and grantee shall have no further right in or to such Improvements.  In
addition, if any or all of any easement granted to a grantee are taken by
condemnation, then such easement shall terminate at the time of such taking, and
such grantee shall be entitled to the portion of the condemnation award as shall
be mutually determined between the applicable grantor and such grantee, or as
determined by final non-appealable order of an appropriate court having
jurisdiction thereof.

 
 
8

--------------------------------------------------------------------------------

 
16.  
Cooperation in Operations.  The parties agree to cooperate in good faith with
each other in negotiating a possible relocation of any easement right granted
hereunder and the associated Improvements in order to accommodate the reasonable
development of the business and property of the other; provided, however, that
the grantee shall not be required to release any easement rights in such
negotiations, and in the relocation of such easement rights, the cost of such
relocation shall be borne by the grantor requesting such relocation, and such
relocation shall not place any greater burden on the grantee in the development
and use of such grantee’s easement rights than the burden such grantee would
incur if such grantee were to develop and use its easement rights hereunder in
their present location.

 
17.  
Permanent Covenants Running with Land.  Other than the grant of easement under
Section 1 hereof, which shall automatically terminate of even date with any
termination of the services provided under Exhibit B of the SSA, and subject to
the provisions of Section 15 hereof, all of the easements and rights hereby
granted, the restrictions and obligations hereby imposed, and the agreements
herein contained shall be permanent, perpetual easements, rights, restrictions,
obligations and agreements and shall be covenants running with the land and
shall inure to the benefit of, and be binding upon, the parties hereto and their
respective heirs, successors, and assigns, the land affected hereby and the
future owners thereof.  Each party shall provide (or cause to be provided) to
any persons acquiring any interest or rights in its property or any portion
thereof that is affected by this Easement Agreement with a copy of this Easement
Agreement.

 
18.  
Covenant Against Liens.

 
A.           Each grantee hereby covenants and agrees that it will not cause or
permit any lien (including, without limitation, the filing of any mechanic’s
lien) to be filed or asserted against the property of the grantor as a result of
any act or omission of grantee.  In the event any such lien or notice of lien is
filed, grantee shall, within twenty (20) days of receipt of notice from grantor
of the filing of the lien, contest such lien as permitted by law if such contest
is sufficient alone to prevent the lien from maturing, or contest said lien as
permitted by law and bond or insure over said lien, or fully discharge the lien
by settling the claim which resulted in the lien or by bonding or insuring over
the lien in the manner prescribed by applicable law.  If grantee fails to so
contest and/or discharge the lien, then, in addition to any other right or
remedy of grantor, grantor may bond or insure over the lien or otherwise
discharge the lien.  Grantee shall reimburse grantor any amount paid by grantor
to bond or insure over the lien or discharge the lien, including without
limitation reasonable attorneys’ fees, within fifteen (15) days of receipt of
invoice therefor.  Any rights and obligations created under or by this Section
shall survive termination or expiration of this Easement Agreement.
 
B.           Each grantor shall have the right to cause one or more mortgages or
deeds of trust against the property owned by such grantor, provided, however,
that the mortgagee or beneficiary/grantee thereunder shall be subject to all of
the covenants, conditions and restrictions of this Easement Agreement, and if
any portion of such property subject to such mortgages or deeds of trust are
sold under a foreclosure, or conveyed to such mortgagee or beneficiary/grantee
in lieu of foreclosure, any such purchaser or grantee and its successors and
assigns shall hold any and all such property purchased or acquired subject to
all of the covenants, conditions and restrictions of this Easement Agreement.
 
9

--------------------------------------------------------------------------------

 
 
19.  
Recordation.  The parties shall file a memorandum of record in the property
records of Payne County, Oklahoma, providing notice of this Easement Agreement.

 
20.  
Notices.  Any notice and other communication hereunder shall be in writing and
shall be deemed to have been duly given upon receipt if (i) hand delivered
personally, (ii) mailed by certified mail, postage prepaid, return receipt
requested, (iii) sent by Federal Express or other express carrier, fee prepaid,
(iv) sent via facsimile with receipt confirmed, or (v) sent via electronic email
with receipt confirmed, provided that such notice or communication is addressed
to the parties at their respective addresses below:

 
 
To SemCrude:
SemCrude, L.P.

 
 
11501 South I-44 Service Road

 
 
Oklahoma City, Oklahoma 73173

 
 
Telephone:  405-691-5016

 
 
Attention: Peter Schwiering

 


 
 
with copy to:

 
 
SemCrude, L.P.

 
 
Two Warren Place

 
 
6120 South Yale Avenue, Suite 700

 
 
Tulsa, Oklahoma 74136

 
 
Phone:  (918) 524-8100

 
 
Fax:  (918) 524-8290

 
 
Attention:  Chief Financial Officer

 
 
To SGLP:
SemGroup Energy Partners, L.L.C.

 
 
Two Warren Place

 
 
6120 South Yale Avenue, Suite 500

 
 
Tulsa, Oklahoma 74136

 
 
Phone:  (918) 524-5500

 
 
Fax:  (918) 524-5805

 
 
Attention:  Chief Financial Officer

 
 
10

--------------------------------------------------------------------------------

 
Any party may change the person and address to which notices or other
communications to it hereunder are to be sent by giving written notice of any
such change to the other party in the manner provided in this Section.
 
21.  
Non-Waiver.  No delay or failure by either party to exercise any right under
this Easement Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right.

 
22.  
Headings.  Headings in this Easement Agreement are for convenience only and
shall not be used to interpret or construe its provisions.

 
23.  
Governing Law; Jurisdiction.  The terms and provisions of this Easement
Agreement shall be governed by and construed in accordance with the laws of the
State of Oklahoma.  During the pendency of the Bankruptcy Cases (as defined
below), and without limiting any party’s right to appeal any order of the
Bankruptcy Court (as defined below), (i) the Bankruptcy Court shall retain
exclusive jurisdiction to enforce the terms hereof and to decide any claims or
disputes which may arise or result from, or be connected hereby, and (ii) any
and all actions related to the foregoing shall be filed and maintained only in
the Bankruptcy Court, and the parties hereby consent to and submit to the
jurisdiction and venue of the Bankruptcy Court and shall receive notices at such
locations as provided hereinabove.  “Bankruptcy Cases” means the chapter 11
cases commenced by SemGroup, L.P. and certain of its direct and indirect
subsidiaries on July 22, 2008, jointly administered under Case No. 08-11525
(BLS).  “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware or any other court having jurisdiction over the Bankruptcy
Cases from time to time. Thereafter, the parties agree that action with respect
to this Easement Agreement will be brought in an Oklahoma state court or Federal
Court of the United States sitting in the county in which the Real Property is
located and the parties hereby submit to the exclusive jurisdiction of said
court.  The parties hereby unconditionally and irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue or any dispute arising out of or relating
to this Easement Agreement or any of the transactions contemplated hereby
brought in any court specified above, or any defense of inconvenient forum of
the maintenance of such dispute.  Each of the parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.

 
24.  
Waiver of Jury Trial.  THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT THEY MAY HAVE
TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION, OR IN ANY PROCEEDING, DIRECTLY
OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS EASEMENT AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS EASEMENT AGREEMENT (WHETHER BASED ON CONTRACT,
TORT, OR ANY OTHER THEORY).  EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN
INDUCED TO ENTER INTO THIS EASEMENT AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS IN THIS EASEMENT AGREEMENT.

 
 
11

--------------------------------------------------------------------------------

 
25.  
Counterparts.  This Easement Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 
26.  
Entire Agreement.  This Easement Agreement, together with the Exhibits hereto,
represents the entire understanding and agreement between the parties hereto
with respect to the subject matter hereof and supersedes any previous agreements
or correspondence between the parties with respect to the same.  All Exhibits
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Easement Agreement as if set forth in full herein.  This Easement
Agreement may not be amended, modified, supplemented or altered except through a
written agreement signed by the parties.  The parties hereto may replace the
Exhibits annexed hereto from time to time as needed to truly and correctly
reflect the property affected hereby and the correct placement, nature and
extent of the Improvements.  Either party may require the parties to execute and
deliver a written supplement to the memorandum hereof to be filed of record in
the property records of Payne County, Oklahoma, to truly and correctly reflect
the property affected hereby from time to time.

 
 
12

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties have executed this Mutual Easement Agreement as
of the date first above written.
 


SEMCRUDE, L.P.


By: SemOperating G.P. L.L.C.,
       its general partner


By:_/s/ Terrence Ronan              ____
Name:  Terrence Ronan
Title:    President & CEO




 
 

--------------------------------------------------------------------------------

 
SEMGROUP ENERGY PARTNERS, L.L.C.


By:_/s/ Alex G. Stallings
Name:   Alex G. Stallings
Title:     Chief Financial Officer and Secretary




 
 

--------------------------------------------------------------------------------

 


 
SEMGROUP CRUDE STORAGE, L.L.C.



By:_/s/ Alex G. Stallings
Name:     Alex G. Stallings
 
                Title:
Chief Financial Officer and Secretary



 
To be attached:



 
Exhibits A through E-2



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”

 
 
(see attached)

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”



 
(see attached)

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”



 
(see attached)

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “D”



 
(see attached)

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “E-1”



 
(see attached)



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “E-2”



 
(see attached)




